        



Exhibit 10.1
CHARLES RIVER LABORATIORIES INTERNATIONAL, INC.


FIRST AMENDMENT TO THE SIXTH AMENDED AND RESTATED CREDIT AGREEMENT


FIRST AMENDMENT (this “Amendment”) dated as of July 29, 2015 relating to the
Sixth Amended and Restated Credit Agreement dated as of April 22, 2015 (as
heretofore amended or modified, the “Credit Agreement”) among Charles River
Laboratories International, Inc. (the “Parent Borrower”), the Subsidiary
Borrowers party thereto, the Lenders party thereto from time to time, JPMorgan
Chase Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) and the other agents party thereto.
RECITALS:
WHEREAS, the Borrowers wish to amend the definition of “Change in Control” in
the Credit Agreement with the consent of the Required Lenders to delete the
existing clause (b) of such definition in the manner set forth below.
The parties hereto therefore agree as follows:
Section 1. Defined Terms. Unless otherwise specifically defined herein, each
term used herein that is defined in the Credit Agreement has the meaning
assigned to such term in the Credit Agreement.
SECTION 2    . Amendments to Section 1.01 (Defined Terms). The Borrowers and the
Required Lenders party hereto hereby agree to amend Section 1.01 of the Credit
Agreement as follows:
(a)
by deleting clause (b) in the definition of “Change in Control” in its entirety
and inserting in lieu thereof the following new clause (b):

“(b) the board of directors of Parent Borrower shall cease to consist of a
majority of Continuing Directors”; and
(b)
by inserting the following new defined term:

““Continuing Directors” means the directors of the Parent Borrower on the Sixth
Amendment and Restatement Effective Date and each other director, if, in each
case, such other director’s nomination for election to the board of directors of
the Parent Borrower is approved by at least a majority of the then Continuing
Directors.””
SECTION 3     Representations of the Borrowers. The Borrowers represent and
warrant that:
(a)    each of the representations and warranties made by any Loan Party
contained in the Credit Agreement or in the other Loan Documents is true and
correct in all material respects (if not qualified as to materiality or Material
Adverse Effect) or in any respect (if so qualified) on and as of the Effective
Date (as defined below) after giving effect hereto;
(b)    no Default or Event of Default has occurred and is continuing on and as
of the Effective Date after giving effect hereto
(c)    each Loan Party has the corporate power and authority, and the legal
right, to make, deliver and perform this Amendment. Each Loan Party has taken
all necessary corporate or other action to authorize the execution, delivery and
performance of this Amendment. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Amendment, except for such as
have been obtained or made and are in full force and effect or to the extent
failure to obtain such authorization or consent or to take such action could not
reasonably be expected to result in a Material Adverse Effect. This Amendment
has been duly executed and delivered on behalf of each Loan Party. This
Amendment constitutes, and each other Loan Document as modified hereby
constitutes, a legal, valid and binding obligation of each Loan Party that is a
party hereto or thereto, enforceable against each such Loan Party in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law); and
(d)    the execution, delivery and performance of this Amendment (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect or those which the failure to obtain or make
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, (b) will not violate any applicable law or regulation
or the charter, by-laws or other organizational documents of any Consolidated
Entity or any order or decree of any Governmental Authority binding on or
affecting any Consolidated Entity where such violation of such order or decree,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, (c) will not violate or result in a default under any
indenture, agreement or other instrument binding upon any Consolidated Entity or
any of its assets, or give rise to a right thereunder to require any payment to
be made by any Consolidated Entity, where such violation or result, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect, and (d) will not result in the creation or imposition of any Lien on any
asset of any Consolidated Entity, except pursuant to the terms of any Loan
Document.
SECTION 4    . Conditions. This Amendment shall become effective as of the first
date (the “Effective Date”) when each of the following conditions shall have
been satisfied:
(a)    the Administrative Agent shall have received from the Required Lenders an
executed counterpart hereof or other written confirmation (in form satisfactory
to the Administrative Agent) that such party has signed a counterpart hereof;.
(b)    the Administrative Agent shall have received from the Borrowers an
executed counterpart hereof or other written confirmation (in form satisfactory
to the Administrative Agent) that such party has signed a counterpart hereof;
and
(c)    the Administrative Agent shall have received all fees and other amounts
due and payable by the Borrowers on the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
required to be reimbursed or paid by the Borrowers (including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent) under
the Credit Agreement.
SECTION 5    . Governing Law. This Amendment shall be governed by and construed
and interpreted in accordance with the laws of the State of New York.
SECTION 6    . Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
SECTION 7    . Miscellaneous. This Amendment shall constitute a Loan Document
for all purposes of the Credit Agreement and the other Loan Documents. The
Borrowers shall pay all reasonable out-of-pocket costs and expenses of the
Administrative Agent incurred in connection with the negotiation, preparation
and execution of this Amendment and the transactions contemplated hereby
(including reasonable fees and expenses of Simpson Thacher & Bartlett LLP).
  


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.
CHARLES RIVER LABORATORIES
INTERNATIONAL, INC.
By: /s/ Thomas F. Ackerman

Name:    Thomas F. Ackerman
Title:    Corporate Executive Vice President
    and CFO


CHARLES RIVER NEDERLAND B.V.
By: /s/ Thomas F. Ackerman

Name:    Thomas F. Ackerman
Title:    Attorney-in-fact



CHARLES RIVER UK LIMITED
By: /s/ Thomas F. Ackerman

Name:    Thomas F. Ackerman
Title:    Director


CHARLES RIVER LABORATORIES
JAPAN, INC.
By: /s/ Thomas F. Ackerman

Name:    Thomas F. Ackerman
Title:    Director



CHARLES RIVER LABORATORIES
LUXEMBOURG S.A.R.L.
By: /s/ Thomas F. Ackerman

Name:    Thomas F. Ackerman
Title:    A Manager









JPMORGAN CHASE BANK, N.A.,
as a Lender, Issuing Bank, Swingline Lender and as Administrative Agent
By: /s/ D. Scott Farquhar

Name:    D. Scott Farquhar
Title:    Executive Director



J.P. MORGAN EUROPE LIMITED,
as Administrative Agent
By: /s/ Atlan Kayaalp

Name:    Atlan Kayaalp
Title:    Executive Director



JPMORGAN CHASE BANK, N.A., TOKYO
BRANCH,
as Administrative Agent
By: /s/ Satushi Yamamoto

Name:    Satushi Yamamoto
Title:    Executive Director







    




BANK OF AMERICA, N.A.,
as a Lender, Issuing Bank and Co-Syndication
Agent
By: /s/ Linda Alto

Name:    Linda Alto
Title:    Senior Vice President





TD BANK, N.A.,
as a Lender, Issuing Bank and Co-Syndication
Agent
By: /s/ Elizabeth Sullivan

Name:    Elizabeth Sullivan
Title:    Senior Vice President



WELLS FARGO BANK, NATIONAL
ASSOCIATION,
as a Lender, Issuing Bank and Co-Syndication
Agent
By: /s/ Christopher M. Johnson

Name:    Christopher M. Johnson
Title:    Assistant Vice President



Signature Page to
Charles River Laboratories International, Inc.
First Amendment to Sixth Amended and Restated Credit Agreement




U.S. Bank National Association, as a Lender
By: /s/ Jennifer Hwang

Name:    Jennifer Hwang
Title:    Senior Vice President



Signature Page to
Charles River Laboratories International, Inc.
First Amendment to Sixth Amended and Restated Credit Agreement




The Bank of Tokyo-Mitsubishi UFJ, Ltd, as a
Lender
By: /s/ Teuta Ghilaga

Name:    Teuta Ghilaga
Title:    Director



Signature Page to
Charles River Laboratories International, Inc.
First Amendment to Sixth Amended and Restated Credit Agreement




Sumitomo Mitsui Banking Corporation, as a Lender
By: /s/ David Kee

Name:    David Kee
Title:    Managing Director








1
    
    
#87470610v4    